  Case 19-35116      Doc 32    Filed 08/07/20 Entered 08/09/20 11:45:32                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      19-35116
DONALD C. NORTON                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

                 ORDER GRANTING DEBTOR'S MOTION TO INCUR DEBT

        This matter coming to be heard on the motion of the Debtor, the Court having jurisdiction over
the parties and the subject matter and being duly advised in the premises, and with due notice having
been given to the parties entitled thereto,

  IT IS HEREBY ORDERED THAT:

  The Debtor is granted leave to obtain financing for $26,152.00, at an APR of 17.99% and a monthly
payment of $601.00, for a 2020 Jeep Cherokee.




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: August 07, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II ARDC # 6304675
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
